Matter of State of New York v Jack D. (2022 NY Slip Op 00764)





Matter of State of New York v Jack D.


2022 NY Slip Op 00764


Decided on February 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, WINSLOW, AND BANNISTER, JJ.


65 CA 20-01221

[*1]IN THE MATTER OF APPLICATION OF STATE OF NEW YORK, PETITIONER-RESPONDENT,
vJACK D., RESPONDENT-APPELLANT. 


ELIZABETH S. FORTINO, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA (PATRICK T. CHAMBERLAIN OF COUNSEL), FOR RESPONDENT-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FREDERICK A. BRODIE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered July 22, 2020 in a proceeding pursuant to Mental Hygiene Law article 10. The order, among other things, committed respondent to a secure treatment facility. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 17, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 4, 2022
Ann Dillon Flynn
Clerk of the Court